       Case 1:19-mj-07433-JCB Document 1-1 Filed 10/31/19 Page 1 of 4


                                                                                   19-mj-7433-JCB


                            AFFIDAVIT OF JARRED M. MATYKA


       I, Jarred M. Matyka, being sworn, state:

                                       INTRODUCTION


        1.     I am a Special Agent with the United States Immigration and Customs

Enforcement, Homeland Security Investigations (HSI), and am currently assigned to the United

States Drug Enforcement Administration (DEA) Manchester, New Hampshire District Office.

Prior to my assignment with the DEA, I was assigned to the HSI Boston Gang Unit, as well as

several investigative groups in HSI Newark, New Jersey, where I was responsible for conducting

narcotics investigations.

       2.      As an HSI Special Agent, I am authorized to investigate federal crimes, including

violations of the laws of the United States, including violations of federal narcotics laws in Title

21 of the United States Code. I have been a Special Agent with HSI for approximately thirteen

years. In my investigative experience, I have conducted physical surveillance, executed search

and arrest warrants, conducted interviews, and worked with cooperating individuals. As part of

my training, I have graduated from the Federal Law Enforcement Training Center (FLETC)

Criminal Investigator Training Program, as well as the HSI Special Agent Basic Training. In

addition, during my time as a criminal investigator, 1 have completed several in-service training

courses focused on narcotics and gang investigations.

       3.      During my employment with HSI, I have participated in numerous investigations

relating to the distribution of controlled substances, including heroin, fentanyl, oxycodone,

cocaine, and other substances in violation of federal laws. Based upon my training and experience,

I am familiar with narcotics traffickers' methods of operation, including the distribution, storage.
Case 1:19-mj-07433-JCB Document 1-1 Filed 10/31/19 Page 2 of 4
Case 1:19-mj-07433-JCB Document 1-1 Filed 10/31/19 Page 3 of 4
Case 1:19-mj-07433-JCB Document 1-1 Filed 10/31/19 Page 4 of 4
